PCIJ_AB_52_PrinceVonPless_DEU_POL_1933-02-04_ORD_01_PO_00_FR.txt. IT

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1933.
Le 4 février. ———
Rôle général

nos 49 et 55.
ORDONNANCE

RENDUE A LA DATE DU 4 FÉVRIER 1933

VINGT-SIXIÈME SESSION (EXTRAORDINAIRE)

4 février 1938.

AFFAIRE RELATIVE A L'ADMINISTRATION
DU PRINCE VON PLESS |
(EXCEPTION PRELIMINAIRE)

Présents : MM. ADATCI, Président; GUERRERO, Vice-Président ;
le baron ROLIN-JAEQUEMYNS, le comte ROSTWOROWSKI,
FROMAGEOT, ANZILOTTI, URRUTIA, sir CECIL Hurst,
MM. Scuiicxinc, NEGULESCO, Jhr. vAN EvySsINGa,
M. WANG, juges.

La Cour permanente de Justice internationale,

ainsi composée,

après délibéré en Chambre du Conseil,

vu les articles 40 et 48 du Statut,

vu les articles 33, 35, 38 et 40 du Règlement,

Rend l'ordonnance suivante :

EN CE QUI CONCERNE L'ÉTAT DE LA PROCÉDURE :

Considérant que, par une requête du 18 mai 1932, transmise
le même jour au Greffier de la Cour par lettre du ministre
d’Allemagne à La Haye, le Gouvernement du Reich allemand
a introduit devant la Cour permanente de Justice internationale
une instance contre le Gouvernement de la République de

4
T2 ADMINISTRATION DU PRINCE VON PLESS

Pologne, fondée sur l’allégation d’une violation par le Gou-
vernement polonais de certaines obligations découlant pour lui
de la Convention de Genève du 15 mai 1922, relative à la
Haute-Silésie, à l'égard de ladministration du prince von
Pless, ressortissant polonais appartenant à la minorité alle-
mande en Haute-Silésie polonaise ;

Que, dans ladite requête, à laquelle étaient jointes diverses
annexes, le Gouvernement allemand expose, sous la forme des
conclusions suivantes, l’objet du différend :

« Plaise à la Cour .... dire et juger...

1° que l'attitude du Gouvernement et des autorités polonais à
l'égard de l’administration du prince von Pless dans l'affaire des
impôts sur le revenu pour les années fiscales 1925 à 1930, —
notamment en ce qui concerne l'application de la procédure par
défaut, le cumul des échéances de plusieurs années fiscales, l’inter-
prétation et l'application des dispositions relatives 4 l’amortisse-
ment, à la non-imposition des charges afférentes à l’acquisition, la
conservation et la sécurité du revenu, ainsi que la réévaluation des
bilans, — est en contradiction avec les articles 67 et 68 de la
Convention de Genève ;

2° que les actes des autorités fiscales pris en contradiction avec
les dispositions précitées sont, aux termes de l’article 65 de la
Convention de Genève, nuls et de nul effet ;

3° que le Gouvernement polonais est tenu d’allouer au prince
von Pless une indemnité pour le préjudice causé par l'attitude
mentionnée sous 2°; et réserver au Gouvernement requérant l’indica-
tion ultérieure du montant de cette indemnité :

4° que l’administration du prince von Pless jouit de la pleine
liberté de nommer ses employés et ses ouvriers sans distinction de
race ou de langue, et cela sans se voir exposée à cet égard à une
pression quelconque du Gouvernement et des autorités polonais »;

Considérant que les délais pour la présentation des pièces
de la procédure écrite furent, après prorogations successives,
fixés de telle sorte que le délai imparti au Gouvernement alle-
mand pour la présentation de son Mémoire expirait le 22 juil-
let 1932 et le délai imparti au Gouvernement polonais pour la
présentation de son Contre-Mémoire expirait le 10 octobre 1932 ;

Considérant que le Gouvernement allemand a dûment pré-
senté son Mémoire dans le délai fixé; que ce Gouvernement
a soumis à la Cour, sur invitation de celle-ci, de nombreuses
_pièces justificatives additionnelles; que, toutefois, le Mémoire se
borne à renvoyer à la requête et ne formule pas, comme
l'exige le texte de l’article 40 du Règlement, les conclusions du
Gouvernement allemand ;

Considérant que, par un acte déposé au Greffe le 8 octobre
1932 et accompagné d’un « Contre-Mémoire préliminaire »,

5
13 ADMINISTRATION DU PRINCE VON PLESS

le Gouvernement de la République polonaise, se référant a
l'article 38 du Règlement, a opposé préliminairement a la
demande du Gouvernement allemand une exception concluant
à ce qu'il plaise à la Cour « déclarer la demande du Gouver-
nement allemand irrecevable » ;

Considérant qu’en présence de l'exception préliminaire du
Gouvernement polonais, la Cour a fixé au 31 octobre 1932 la
date jusqu’à laquelle le Gouvernement allemand pouvait pré-
senter ses observations et conclusions écrites sur ladite exception ;

QOu’a la date du 31 octobre 1932, le Gouvernement allemand
a présenté un exposé par lequel il conclut en priant la Cour
de « rejeter l’exception soulevée par le Gouvernement polonais ;
déclarer la requéte recevable; la retenir pour statuer au fond »;

Considérant que, les 7, 9, 10 et IZ novembre 1932, M. le
professeur Dr Erich Kaufmann, agent désigné par le Gouver-
nement allemand, M. Th. Sobolewski, conseiller supérieur à
VOffice du Contentieux de l’État polonais, agent désigné par
le Gouvernement polonais, et M. le professeur Gaston Jéze,
conseil du Gouvernement polonais, ont, en audiences publiques
de la Cour, présenté les observations orales respectives des
Parties sur l'exception préliminaire ci-dessus visée ;

EN CE QUI CONCERNE L’EXCEPTION PRÉLIMINAIRE :

Considérant que le Gouvernement allemand a introduit la
présente instance en se fondant sur l’article 72, alinéa 3, de
la Convention de Genéve, aux termes duquel la Pologne agrée
qu’en cas de divergence d’opinions sur des questions de droit
ou de fait concernant les articles qui précédent, entre le Gou-
vernement polonais et l’une quelconque des Principales Puis-
sances alliées et associées, ou toute autre Puissance, membre
du Conseil de la Société des Nations, cette divergence sera
considérée comme un différend ayant un caractère international :
selon les termes de l’article 14 du Pacte de la Société des
Nations; et agrée que tout différend de ce genre sera, si
l’autre Partie le demande, déféré à la Cour permanente
de Justice internationale ;

Considérant que l'exception préliminaire proposée par le
Gouvernement polonais en vertu de l’article 38 du Règlement,
et concluant à ce qu’il plaise à la Cour de déclarer la demande
du Gouvernement. allemand irrecevable, est fondée sur les
motifs exposés dans le « Contre-Mémoire préliminaire » qui
accompagnait ladite exception ;

Considérant que le Gouvernement polonais soutient, en
premier lieu, qu'il n’y aurait pas une divergence d'opinions
entre les Gouvernements allemand et polonais au sens de
Varticle 72, alinéa 3, de la Convention de Genève ;

Considérant que, pour déterminer s’il y a ou non cette
divergence, il est nécessaire de déterminer quel est l’objet du

6
I4 ADMINISTRATION DU PRINCE VON PLESS

litige ; qu'aux termes de l’article 40 du Statut, c’est la requête
qui indique l’objet du différend ; que le Mémoire, tout en pou-
vant éclaircir les termes de la requête, ne peut pas dépasser
les limites de la demande qu’elle contient ;

Considérant qu’au n° I de sa requête introductive d'instance,
le Gouvernement allemand énumère certains actes qu’il impute
au Gouvernement polonais et qui, selon le Gouvernement alle-
mand, constitueraient une attitude du Gouvernement et des
autorités polonais à l'égard de l’administration du prince von
Pless contraire aux dispositions des articles 67 et 68 de la
Convention de Genève; que, cependant, cette énumération,
introduite par le mot « notamment », n'est pas limitative et
ne prétend pas épuiser la matière ;

Considérant d’autre part que, au n° 4 de la requête, aucun
acte déterminé n'est signalé comme constituant une violation
de la Convention de Genève; que l'examen de la requête
allemande conduit à se demander quel est le rapport entre le
n° 4 et les nos r à 3 de la requête, en particulier à se deman-
der si ledit n° 4 a été formulé en vue des mêmes actes que
ceux qui sont visés au n° 1; que ce point pourrait avoir une
grande importance pour déterminer l'existence et la portée
d’une divergence d’opinions entre les deux Gouvernements au
sens de l’article 72, alinéa 3, de la Convention de Genève;

Considérant, en effet, que le Gouvernement polonais soutient
que les actes indiqués au n° 1 de la requête ne concernent
qu’un différend entre le Fisc polonais et le contribuable prince
von Pless; qu’il se déclare d'accord avec le Gouvernement
allemand sur le principe formulé au n° 4 et conteste que ledit
principe ait été violé ou méconnu par lui; que, par contre,
le Gouvernement allemand semble envisager les actes men-
tionnés au n° I comme un moyen dont le Gouvernement polo-
nais se serait servi pour exercer sur le prince von Pless une
pression illicite; que, dés lors, l’existence d’une divergence
d’opinions au sens de l’article 72, alinéa 3, de la Convention
de Genéve apparait indissolublement liée aux faits allégués par
‘le demandeur et ne peut étre constatée que sur la base d’une
connaissance complète de ces faits, telle que seule la procédure
sur le fond pourra la fournir ;

Considérant que le Gouvernement allemand, par le n° 3 des
conclusions de sa requête, demande à la Cour de dire que le
Gouvernement polonais est tenu d’allouer au prince von Pless

7
15 ADMINISTRATION DU PRINCE VON PLESS

une indemnité pour le préjudice causé par son attitude men-
tionnée sous le n° 2 et de réserver au Gouvernement requérant
Vindication ultérieure du montant de cette indemnité ;

Considérant que la demande ainsi formulée soulève une ques-
tion quant à la compétence de la Cour, question qui est liée
à celle de savoir si, se basant sur l’article 72, alinéa 3, de la
Convention de Genève, un État peut, en sa qualité de Membre
du Conseil, demander qu’une indemnité soit allouée au profit
d’un minoritaire ressortissant de l'État défendeur; que, dès
lors, et comme cette dernière question — que la Cour croit devoir
soulever d'office — relève du fond, la Cour ne saurait statuer
sur la question de compétence avant d’avoir entendu les argu-
ments quant au fond;

Considérant que le Gouvernement polonais soutient, en
second lieu, que la requête ne serait pas recevable tant que
le prince von Pless n'aurait pas épuisé les moyens de recours
qui lui sont ouverts par les lois polonaises ;

Considérant qu'à l'appui des griefs allégués par le Gouver-
nement allemand contre le Gouvernement polonais se trouvent
plusieurs sentences fiscales rendues par les autorités polonaises
contre le prince von Pless ;

Mais considérant que ces sentences ne sont pas définitives ;

Qu'en effet, les 3 et 4 février et 10, 12 et 14 mai 1930, le
prince von Pless s’est pourvu devant la « Commission d’appel »
contre les taxations dont il avait fait l’objet, pour les années
1925-1929, de la part de l'autorité de première instance
(« Commission d’assiette ») ; que les décisions de la Commission
d’appel sont intervenues les rr et 14 juillet, 14 et 15 novembre,
et 20 décembre 1930 ;

Considérant que, par décret du 21 août 1931, le ministre
des Finances de Pologne a « invalidé les décisions de la Com-
mission de recours appelée à examiner la question de l’impôt
sur le revenu du prince von Pless pour les années 1925 à
1929 » et « arrêté une nouvelle procédure de recours en vue
de modifier l’appréciation de certains chiffres qui, antérieure-
ment, ont été portés sur la liste du revenu soumis à l'impôt »;

Considérant que les nouvelles décisions de la Commission
d’appel sur les pourvois du prince von Pless contre les impo-
sitions dont il avait fait l’objet de la part de la Commission
d’assiette pour les années 1925-1929, sont intervenues le 10 mars
1932; que, les 19, 20 et 26 avril et g et 10 mai 1932,
le prince von Pless a porté plainte devant le Tribunal supréme
administratif de Pologne contre lesdites décisions ;
16 ADMINISTRATION DU PRINCE VON PLESS

Considérant que le Gouvernement allemand soutient que la
règle dite de l’épuisement des moyens de recours internes n’est
pas applicable dans l'espèce ;

Considérant que le Gouvernement allemand entend se préva-
loir de certaines prétendues violations des lois fiscales polo-
naises, violations qui ont donné lieu aux recours du prince
von Pless ci-dessus mentionnés ;

Considérant que la Cour n ’estime pas nécessaire de se pro-
noncer sur l'applicabilité du principe de l'épuisement des
recours internes dans la présente ordonnance, étant donné
qu'il y aura pour elle, en toutes circonstances, un avantage
certain, au point de vue de l'administration des preuves, à
connaître les sentences rendues en dernière instance par le
Tribunal suprême administratif de Pologne sur les plaintes du
prince von Pless actuellement pendantes devant cette juridic-
tion; qu'elle doit, partant, régler sa procédure de manière
à s'assurer cette possibilité ;

Considérant qu'il est désirable qu’en préparant son Contre-
Mémoire quant au fond, l’agent du Gouvernement polonais
puisse tenir compte desdites sentences définitives ;

Considérant, toutefois, que ce qui précède ne saurait entra-

ver l'application des dispositions de Ia Partie III, titre pre-
mier, de la Convention de Genève ;
. Qu'il convient, dès lors, de réserver au Gouvernement alle-
mand, requérant, la faculté de faire valoir devant la Cour
qu'un retard injustifié aurait été apporté par le Tribunal
suprême administratif de Pologne au prononcé desdites sen-
tences — la Cour se réservant de statuer à cet égard après
avoir entendu contradictoirement les deux Parties;

La Cour,

I) joint l’exception préliminaire proposée par le Gouverne-
ment polonais au fond de l'affaire relative à l'administration
du prince von Pless, afin de statuer par un seul et même arrêt
sur l'exception et, si celle-ci n’est pas admise, sur le fond;

2) soulève d'office la question de savoir si la Cour est compé-
tente pour connaître d’une demande en indemnité formulée
par un État en sa qualité de Membre du Conseil, se basant
sur l’article 72, alinéa 3, de la Convention de Genève, au pro-
fit d’un minoritaire ressortissant de l’État défendeur ;

3) fixe comme suit les délais ultérieurs pour le dépôt des

pièces de la procédure écrite quant au fond:

a) pour la présentation du Contre-Mémoire par le Gouverne-
ment polonais: le 15 août 1933;

9
17 ADMINISTRATION DU PRINCE VON PLESS

6) pour la présentation de la Réplique par le Gouverne-
ment allemand: le 15 septembre 1933 ;

c) pour la présentation de la Duplique par le Gouvernement
polonais : le 15 octobre 1933; |

4) décide, au cas où l’agent du Gouvernement polonais, se
fondant sur ce que le Tribunal suprême administratif de
Pologne n'aurait pas prononcé, au rer juillet 1933, ses sentences
sur les plaintes du prince von Pless des 19, 20 et 26 avril et
9 et Io mai 1932, demanderait à obtenir (conformément à
l’article 33 du Règlement). la prorogation des délais fixés
sous 3), de faire droit à cette demande et de fixer de nouveaux
délais ;

5) décide, au cas où l'agent du Gouvernement allemand pré-
senterait, après le rer juillet 1933 et au vu d’une demande
éventuelle de prorogation de l’agent du Gouvernement polonais,
une demande en fixation de délais fondée sur l’allégation d’un
retard non justifié apporté par ledit Tribunal suprême au pro-
noncé desdites sentences et susceptible de porter atteinte à
la bonne application des dispositions de la Partie III, titre pre-
mier, de la Convention de Genéve, et nonobstant la décision
formulée au n° 4 ci-dessus, de prendre en considération cette
demande, les deux Parties dûment entendues.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le quatre février mil neuf
cent trente-trois, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
respectivement au Gouvernement du Reich allemand et au
Gouvernement de la République polonaise.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.

10
